Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/14/2019.
Claims 1-3 are pending, where claim 1 is are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/14/2019 and 08/25/2020 have been filed on/after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. JP 2018-097018, filed on 05/21/2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Application No. (15/493866, 15/819001, 15/920629, 15/933245, 16/162402, 16/169634, 16/169770, 16/180530, 16/361208, 16/411143, 16/281164) of the related applications have been allowed or under NOA or some are stand pending, yet to be examined. There are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.]
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claim 1 is provisionally rejected on the ground of double patenting over claims 3-4 of co-pending U.S. Patent application No. 15/920629 (USPGPub No. 2018/0264613 A1)).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending US Patent application No. 15/920629 (PGPub No. 2018/0264613 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/411143 
US Patent Application No. 15/920629 (PGPub No. 2018/0264613 A1)
Title 
ABNORMALITY DETECTOR
ABNORMALITY DETECTION APPARATUS AND MACHINE LEARNING APPARATUS
Claim 1. An abnormality detector for outputting a signal indicating that a sign of an abnormality in a manufacturing machine has been detected, comprising: 

a signal output unit for outputting a signal, in a case where a sign of an abnormality in a manufacturing machine has been detected by detecting a sign of abnormality of the manufacturing machine based on a physical quantity acquired from the manufacturing machine, a sensor installed in the manufacturing machine, or a sensor installed in the vicinity of the manufacturing machine; and 
a machine learning device for learning an operation state of the manufacturing machine, wherein, the machine learning device includes 
a state observation unit for observing, as a state variable representing a present state of an environment, physical quantity data indicating a physical quantity related to an operation of the manufacturing machine from the manufacturing machine, a sensor installed in the manufacturing machine, or a sensor installed in the vicinity of the manufacturing machine, 
a label data acquisition unit for acquiring, as label data, operation state data indicating an operation scare of the manufacturing machine, 
a learning unit for learning the operation state of the manufacturing machine with respect to the physical quantity related to the operation of the manufacturing machine, using the state variable and the label data, and 
an estimation result output unit for estimating the operation state of the manufacturing machine using a learning result by the learning unit, based on the physical quantity related to the operation of the manufacturing machine observed by the state observation unit, and outputting an estimation result; and 
wherein, when a sign of an abnormality in a manufacturing machine has been detected, the signal output unit suspends output of the signal, according to an estimation result of the operation state of the manufacturing machine output by the estimation result output unit.
3. An abnormality detection apparatus for detecting an abnormality of a machine tool configured to machine a workpiece, the abnormality detection apparatus comprising: 

a machine learning apparatus for learning waveform data concerning a physical quantity detected when the machine tool is normally operating, wherein the machine learning apparatus includes a state observation section for observing waveform data concerning the physical quantity detected when the machine tool is operating, as a state variable indicating a current environmental state, 
a determination data acquisition section for acquiring determination data indicating normality of operation of the machine tool, and 
a learning section for performing learning by associating the waveform data concerning the physical quantity detected when the machine tool is operating with the normality of the operation of the machine tool, using the state variable and the determination data.

4. The abnormality detection apparatus according to claim 3, wherein the learning section includes an error calculation section for calculating an error between a correlation model for deriving the normality of the operation of the machine tool from the waveform data concerning the physical quantity detected when the machine tool is operating and a correlation feature recognized from teacher data prepared in advance, based on the state variable and the determination data, and model update section for updating the correlation model to reduce the error.
Claims 2-3 are also provisionally obvious to the claims 1-9 of the U.S. Patent co-pending Application No. 15/920629 (PGPub No. 2018/0264613 A1).


	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4 of co-pending application 15/920629 (PGPub No. 2018/0264613 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are conceptually similar (as for example the limitation “a learning unit for learning the operation state of the manufacturing machine with respect to the physical quantity related to the operation of the manufacturing machine, using the state variable and the label data” of the application is equivalent to the limitation “learning section for performing learning by associating the waveform data concerning the physical quantity detected when the machine tool is operating with the normality of the operation of the machine tool, using the state variable and the determination data” of the co-pending application) in scope and they use the similar limitations and produce the same end result of detecting abnormality of manufacturing machine.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 3-4 of the co-pending application to arrive at the claim 1 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.
Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ABNORMALITY DETECTOR OF A MANUFACTURING MACHINE USING MACHINE LEARNING. MPEP 606.01

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“signal output unit”, “machine learning device”, “state observation unit” “learning unit”, “estimation result output unit” in claims 1-3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig. 1-4, para [0025-26] “machine learning device 100 included in the abnormality detector 1 includes software such as a learning algorithm and hardware (such as the processor 101) for performing learning for estimating what kind of operation state of the manufacturing machine 2 - includes a state observation unit 106, a label data acquisition unit 108, and a learning unit 110 - the state observation unit 106 observes physical quantity data”). 
However, the claim limitations fail to clearly disclose the corresponding structure, material, or acts for performing the claimed function “- outputting -”, “-learning”, “- observing --” “-- estimating --” in claims 1-3. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112 
5. The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 limitation recites “signal output unit”, “machine learning device”, “state observation unit” “learning unit”, “estimation result output unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Because, the limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “outputting, “learning”, “observing and “estimating”. Thereby, the limitation lacks the structure to perform the functionality of the claim limitations. 
Therefore, the claims 1-3 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamamoto (USPGPub No. 2019/0210176 A1).
		As to claim 1, Yamamoto discloses An abnormality detector for outputting a signal indicating that a sign of an abnormality in a manufacturing machine has been detected (Yamamoto [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13), comprising: 
a signal output unit for outputting a signal, in a case where a sign of an abnormality in a manufacturing machine has been detected by detecting a sign of abnormality of the manufacturing machine based on a physical quantity acquired from the manufacturing machine, a sensor installed in the manufacturing machine, or a sensor installed in the vicinity of the manufacturing machine (Yamamoto [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13, sounding and displaying an alarm provides signal outputting and abnormality sign); and 
a machine learning device for learning an operation state of the manufacturing machine (Yamamoto [0067-79] “abnormality-detecting device 30A has - normal model unit 31 performs one-class machine learning using the measurement data acquired during normal machining and creates a normal model - normal model unit 31 updates the normal model - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model” [abstract] see Fig. 1-13, abnormality-detecting device 30A includes machine learning unit), wherein, the machine learning device includes 
a state observation unit for observing, as a state variable representing a present state of an environment, physical quantity data indicating a physical quantity related to an operation of the manufacturing machine from the manufacturing machine, a sensor installed in the manufacturing machine, or a sensor installed in the vicinity of the manufacturing machine (Yamamoto [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13, vibration information, cutting force information, sound information, main shaft load, motor current, power value provides the physical quantity data indicating physical quantity state variable), 
a label data acquisition unit for acquiring, as label data, operation state data indicating an operation scare of the manufacturing machine (Yamamoto [0067-79] “abnormality-detecting device 30A has - normal model unit 31 performs one-class machine learning using the measurement data acquired during normal machining and creates a normal model - normal model unit 31 updates the normal model.- abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” see Fig. 1-13, normal model unit 31 provides the operation state data as label data for normal operation), 
a learning unit for learning the operation state of the manufacturing machine with respect to the physical quantity related to the operation of the manufacturing machine, using the state variable and the label data (Yamamoto [0067-79] “abnormality-detecting device 30A has - normal model unit 31 performs one-class machine learning using the measurement data acquired during normal machining and creates a normal model - normal model unit 31 updates the normal model.- abnormality-detecting device 30A - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” see Fig. 1-13, machine learning using the measurement data acquired provides the learning the operation manufacturing machine using physical quantity), and 
an estimation result output unit for estimating the operation state of the manufacturing machine using a learning result by the learning unit, based on the physical quantity related to the operation of the manufacturing machine observed by the state observation unit, and outputting an estimation result (Yamamoto [0005-47] “estimating unit that - using a kernel method, performs the machine learning to make a discriminant function that diagnoses whether the measurement data is normal or abnormal by a positive or negative sign of the discriminant function, and based on a temporal change in a value of the discriminant function with the measurement data inputted, estimates time when the value changes from a positive value to 0 as a replacement timing for the tool” [abstract] “acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13); and 
wherein, when a sign of an abnormality in a manufacturing machine has been detected, the signal output unit suspends output of the signal, according to an estimation result of the operation state of the manufacturing machine output by the estimation result output unit (Yamamoto [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” [0005-47] “estimating unit that - using a kernel method, performs the machine learning to make a discriminant function that diagnoses whether the measurement data is normal or abnormal - estimates time when the value changes from a positive value to 0 as a replacement timing for the tool” [abstract] “acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” see Fig. 1-13, sounding and displaying an alarm provides signal outputting and abnormality sign).
It would be therefore obvious to one having ordinary skill in the art at the time of the invention that machine learning using the measurement data acquired are assumed as learning operation state of the manufacturing machine. 

As to claim 2, Yamamoto further discloses The abnormality detector according to claim 1, wherein the abnormality detector is provided for detecting a sign of an abnormality for each component of the manufacturing machine, the learning unit learns an operation state of a component with respect to a physical quantity acquired from the component to be detected for the sign of the abnormality, a sensor installed in the component or a sensor installed in the vicinity of the component, and learns an operation state of another component with respect to a physical quantity acquired from the other component to be detected for the sign of the abnormality, a sensor installed in the component or a sensor installed in the vicinity of the component, and the estimation result output unit estimates operation states of the component and the other component to be detected for the sign of the abnormality, using a learning result by the learning unit, based on the physical quantity related to the operation of the manufacturing machine observed by the state observation unit, and outputs the estimation result (Yamamoto [0005-47] “estimating unit that - using a kernel method, performs the machine learning to make a discriminant function that diagnoses whether the measurement data is normal or abnormal by a positive or negative sign of the discriminant function, and based on a temporal change in a value of the discriminant function with the measurement data inputted, estimates time when the value changes from a positive value to 0 as a replacement timing for the tool” [abstract] “acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13);; and 
wherein, when a sign of an abnormality in a manufacturing machine has been detected, the signal output unit suspends output of the signal, according to an estimation result of the operation state of the manufacturing machine output by the estimation result output unit, and an estimation result of the operation state of the manufacturing machine output by the estimation result output unit included in another abnormality detector (Yamamoto [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” [0005-47] “estimating unit that - using a kernel method, performs the machine learning to make a discriminant function that diagnoses whether the measurement data is normal or abnormal - estimates time when the value changes from a positive value to 0 as a replacement timing for the tool” [abstract] “acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” see Fig. 1-13, sounding and displaying an alarm provides signal outputting and abnormality sign).

As to claim 3, Yamamoto further discloses The abnormality detector according to claim 1, wherein from a physical quantity related to an operation of a manufacturing machine, the learning unit uses a characteristic portion of the physical quantity extracted based on at least one of a fluctuation amount of the physical quantity, an amplitude, a fluctuation time, the number of fluctuations, a frequency, and an amount of deviation from a specified value for outputting a signal indicating an abnormality, for learning (Yamamoto [abstract] “abnormality-detecting device - acquiring unit - (vibration information, cutting force information, sound information, main shaft load, motor current, power value) - machine learning - abnormality-diagnosing” [0067-79] “abnormality-detecting device 30A - performs one-class machine learning using the measurement data acquired - abnormality diagnosing unit 32 acquires measurement data - performs abnormality diagnosis on the measurement data based on the normal model - performs abnormality remedy processes, such as sounding and displaying an alarm and stopping machining performed” see Fig. 1-13, vibration information, cutting force information, sound information, main shaft load, motor current, power value provides the physical quantity data indicating physical quantity state variable).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kamiya, et al. USPGPub No. 2017/0293862 A1 discloses a machine learning device learns fault prediction of a machine tool and a motor driving the main shaft, including a state observation unit observing a state variable.
Shiraishi, USPGPub No. 20170330775 A1 discloses a manufacturing cell includes an allowable range for physical quantity data and data output unit configured to output deviates from the allowable range for abnormality determination unit as an abnormality source. 
Lee, et al. USPGPub No. 20100207762 A1 discloses a method for predictive abnormal behavior detection receiving surveillance data such as video data and update a plurality of prediction models. 
Yamanishi, et al. USP No. 7353214 B2 discloses an outlier detection device for detecting abnormal using outlier rule preservation unit, a filtering unit, a degree of outlier calculation unit, a sampling unit, and a supervised learning unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119